                                                                                                                                                  Delete LAST Page
        Case 9:18-cv-81276-RLR Document 68 Entered on FLSD Docket 08/13/2019 Page 1 of 5
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                             SOUTHERN                                                 DISTRICT OF                                       FLORIDA


               UNITED STATES OF AMERICA
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                       DANIELA DADURIAN                                                                                Case Number: 9:18-cv-81276

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Hon. Robin L. Rosenberg                                            John Nasta & Valerie Preiss                               Jeffrey Neiman; Derick Vollrath
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 8/19/2019                                                          Pauline Stipes                                            Melanie Richards Guerrero
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES AND DEFENSE OBJECTIONS**
 NO.       NO.        OFFERED

   1                                                                Emails from Dadurian re accounts and dividend payment confirmation (MNR000004-MNR000018)               H,R**


   2                                                                Dadurian’s Wells Fargo Bank Statements (MNR000025-MNR000029)

   3                                                                Complaint (ADM010089-ADM010098)                                                                        R


   4                                                                Dadurian’s Answer to Complaint (ADM010099-ADM010103)                                                   R


   5                                                                U.S. Rule 26 Disclosure Statement (ADM010104-ADM010107)                                                R

   6                                                                Dadurian’s Rule 26 Disclosure (ADM010108-ADM010109)                                                    R


   7                                                                Dadurian’s Amended Interrogatory Responses                                                             R


   8                                                                Dadurian’s Amended Response to Request for Production of Documents (ADM010125-ADM010136)               H,R

   9                                                                Form 13448 (ADM000011-ADM000014)

  10                                                                Consents to Extend Statute of Limitations (ADM000072-ADM000080)

  11                                                                2007-1040 Income Tax Return for Daniela Dadurian (ADM000544-ADM000546)

  12                                                                2008-1040 Income Tax Return for Daniela Dadurian (ADM000547-ADM000549)

  13                                                                2009-1040 Income Tax Return for Daniela Dadurian (ADM010137-ADM010139)

  14                                                                2010-1040 Income Tax Return for Daniela Dadurian (ADM000591-ADM000593)

  15                                                                2007-1040X Amended Income Tax Return for Daniela Dadurian (ADM000527-ADM000543)

  16                                                                Form 870 for Georgeta Dadurian (ADM000577)

  17                                                                2007-1040 Income Tax Return for Georgeta Dadurian (ADM000567-ADM000569)

  18                                                                2007-1040A Income Tax Return for Georgeta Dadurian (ADM000570-ADM000571)

  19                                                                2008-1040 Income Tax Return for Georgeta Dadurian (ADM000560-ADM000562)

  20                                                                2009-1040 Income Tax Return for Georgeta Dadurian (ADM000563-ADM000566)

  21                                                                2010-1040 Income Tax Return for Georgeta Dadurian (ADM000554-ADM000556)

  22                                                                2010-1040X Amended Income Tax Return for Georgeta Dadurian (ADM000557-ADM000559)
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

**Objections Key: A=Authenticity, H=Hearsay, R=Relevancy, UP=Unduly Prejudicial                                                      Page 1 of   5    Pages
        Case 9:18-cv-81276-RLR Document 68 Entered on FLSD Docket 08/13/2019 Page 2 of 5
✎AO 187A (Rev. 7/87)           EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                    CASE NO.
   UNITED STATES OF AMERICA             vs.              DANIELA DADURIAN                            9:18-cv-81276
 PLF.    DEF.     DATE
                          MARKED ADMITTED                                   DESCRIPTION OF EXHIBITS AND WITNESSES AND DEFENSE OBJECTIONS
 NO.     NO.    OFFERED

 23                                         2007-2010 Forms 5471 for AYABA, Inc. - Delinquent Return Secured by Exam (ADM000792-ADM000827)


 24                                           2007-2008 Forms 1120S for Second Youth Investment Company (ADM001018-ADM001046)

 25                                           2007 Form 3520 for Georgeta Dadurian (ADM001088-ADM001093)

 26                                           2008 Form 3520 for Georgeta Dadurian (ADM001082-ADM001087)

                                              2007 Form 5471 by Daniela Dadurian on behalf of Georgeta Dadurian including statements and ledgers
 27
                                              (ADM007939-ADM007965)

 28                                           2008 Form 5471 by Daniela Dadurian on behalf of Georgeta Dadurian including statements and ledgers
                                              (ADM007966-ADM007991)

 29                                           2009 Form 5471 by Daniela Dadurian on behalf of Georgeta Dadurian including statements and ledgers
                                              (ADM007992-ADM008004)

 30                                           2010 Form 5471 by Daniela Dadurian on behalf of Georgeta Dadurian including statements and ledgers
                                              (ADM008005-ADM008017)

 31                                           1993 FBAR for Daniela Cideciyan (ADM000281-ADM000282)

 32                                           1996 FBAR for Daniela Dadurian (ADM000283-ADM000285)

 33                                           2007 FBAR for Daniela Dadurian (ADM000334-ADM000336)

 34                                           2008 FBAR for Daniela Dadurian (ADM000337-ADM000338)

 35                                           2009 FBAR for Daniela Dadurian (ADM000339-ADM000341)

 36                                           2010 FBAR for Daniela Dadurian (ADM000342-ADM000343)

 37                                           2007 FBAR for Georgeta Dadurian (ADM000360-ADM000361)

 38                                           2008 FBAR for Georgeta Dadurian (ADM000362)

 39                                           2009 FBAR for Georgeta Dadurian (ADM000363-ADM000364)

 40                                           2010 FBAR for Georgeta Dadurian (ADM000365)

 41                                           Letter from Hogan to R.A. Amy Ishmael dated March 21, 2011 (ADM000760-ADM000762)

 42                                         Letter from Hogan to R.A. Amy Ishmael RE: Insurance Policy dated August 22, 2011 (ADM004549-ADM004551)


 43                                           Answer of Sergio R. Vega in Dadurian v. Vega (ADM010140-ADM010155) (certified copy)-H, R

 44                                           Dadurian’s Family Law Financial Affidavit dated September 29, 2005 (ADM010156-ADM010167) (certified copy)

                                              Petition for Dissolution of Marriage and Ante-nuptial Agreement dated February 23, 2001 and 2001
 45                                           Financial Statement of Daniela Dadurian (ADM010168-ADM010185) (certified copy)

                                              Notice of Filing Financial Affidavit by Daniela Dadurian on October 6, 2014 (ADM010186-ADM010199)           R
 46                                           (certified copy)

 47                                         Final Judgment Granting Dissolution of Marriage and Comprehensive Settlement Agreement in                     R
                                            Dadurian v. Vega (ADM010200-ADM010231) (certified copy)

 48                                           Interview Notes of Sergio Vega dated April 13, 2012 (ADM000623-ADM000626)                                   H, R


 49                                           Interview Notes of Arthur Cideciyan (ADM000622)                                                             H, R



                                                                                                   Page      2       of      5      Pages
        Case 9:18-cv-81276-RLR Document 68 Entered on FLSD Docket 08/13/2019 Page 3 of 5
✎AO 187A (Rev. 7/87)           EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                     CASE NO.
   UNITED STATES OF AMERICA             vs.              DANIELA DADURIAN                            9:18-cv-81276
 PLF.    DEF.     DATE
                          MARKED ADMITTED                                    DESCRIPTION OF EXHIBITS AND WITNESSES AND DEFENSE OBJECTIONS
 NO.     NO.    OFFERED

 50                                           Reasonable Cause Statement dated November 20, 2013 (ADM000719-ADM000733)                                    H, R


 51                                           Protest dated July 16, 2014 (ADM000142-ADM000150)                                                           H


 52                                           Affidavit of Dadurian dated May 19, 2010 (ADM000991-ADM000992) also at (ADM000293-ADM000294)

 53                                           Initial Interview of Dadurian dated May 19, 2010 (ADM000993-ADM001000)                                      H, R


 54                                           P.O.A. dated February 26, 2004 (ADM000767)

 55                                           Durable P.O.A. dated February 26, 2004 (ADM000768-ADM000773)

 56                                           Aram Dadurian’s Will and translation (ADM001075-ADM001078)

 57                                           Letter from Dr. Block re Georgeta Dadurian’s dementia dated February 12, 2003 (ADM004856-ADM004858)


 58                                           Letter dated March 14, 2009 and memorandum re Brookes’ termination (ADM000789-ADM000791)

 59                                           2007 Form 5471 for Shoremont Resources, Ltd. (ADM000774-ADM000780)

 60                                           Articles of Association of Shoremont Resources, Ltd. dated May 1, 1998 (ADM007631-ADM007643)

 61                                           Verification of the Beneficial Owner’s Identity for Ayaba, Inc. dated December 16, 2008 (ADM000788)


 62                                           Letter dated July 8, 2010 Re: Development Loan Agreement from Ayaba, Inc. (ADM001007-ADM001009)             A, H


 63                                         HUD-1s dated October 2, 2007 for Second Youth Investment Company, Inc. (ADM001012-ADM001017)                  R


 64                                           Receipt from Martin Schwartz (ADM001068)                                                                    H

                                            Development Loan Agreement between Second Youth Investment Company, LLC and Ayaba, Inc. dated
 65                                         September 18, 2007 (ADM001047-ADM001066)

 66                                         Opening Form for Accounts for Ayaba, Inc. (VP Bank) – Origin of Funds from account of Shoremont               A, H
                                            (ADM004859-ADM004866)

 67                                           Articles of Incorporation for Ayaba, Inc. dated January 12, 2006 (ADM004868-ADM004888)                      A, H


 68                                           2007 Ayaba, Inc. Bank Statements for Account No 211.830.010 (VP Bank) (ADM004889-ADM004929)                 A, H


 69                                           Letter and Summary Loan Schedule from Ayaba, Inc. to Second Youth Investments Company, LLC dated
                                              March 30, 2012 (ADM004979-ADM004980; ADM005366)
                                              Promissory Note from Second Youth Investment Company, LLC to Ayaba, Inc. dated September 18, 2007
 70
                                              (ADM004982-ADM005002)

 71                                         Letter to Lionette Foundation dated September 28, 2008 from Dadurian directing distribution from Foundation
                                            VP acct no 8.900 to Ayaba, Inc. acct (ADM000715)

 72                                           Stiftung Application for Foundation dated November 27, 2008 (ADM000734-ADM000754)

                                              Notice of Filing Amended Financial Affidavit by Daniela Dadurian dated December 7, 2014
 73                                           (ADM010232-ADM010242) (certified copy)

 74                                           Information Sheet for Lionette Foundation dated February 24, 2009 (ADM002595)                               A, H


 75                                         Letter from Dadurian to Lionette Foundation Board with request to transfer entity to new administrators
                                            dated November 28, 2008 (ADM002596)

 76                                           Lionette Foundation Resolution dated March 12, 2009 (ADM002600)                                             A, H



                                                                                                   Page      3        of      5         Pages
        Case 9:18-cv-81276-RLR Document 68 Entered on FLSD Docket 08/13/2019 Page 4 of 5
✎AO 187A (Rev. 7/87)           EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                  CASE NO.
   UNITED STATES OF AMERICA             vs.             DANIELA DADURIAN                          9:18-cv-81276
 PLF.    DEF.     DATE
                          MARKED ADMITTED                                  DESCRIPTION OF EXHIBITS AND WITNESSES AND DEFENSE OBJECTIONS
 NO.     NO.    OFFERED

 77                                           Email from Peter Gross to Janet Brookes dated November 25, 2008 (ADM002689)


 78                                           Memo concerning Beto Trust dated September 28, 2008 (ADM009709-ADM009712)

 79                                           Declaration of Trust re Beto Trust dated February 24, 2009 (ADM009713)

 80                                           Deed of Revocation of Beto Trust dated July 26, 2010 (ADM009714-ADM009716)

                                            Settlement between Janet Brookes as Settlor and Brilliance Investments Ltd as Trustee dated
 81                                         September 28, 2008 (ADM009717-ADM009747)

 82                                           Minutes of Beto Trust dated June 25, 2010 (ADM009748-ADM009750)                                   A, H, UP


 83                                           Letter from Frankfurter bank dated September 20, 2010 confirming payment of insurance policy to
                                              Dadurian (ADM000278)

 84                                           Statement dated July 19, 2007 showing transfer of insurance proceeds to Dadurian (ADM000919)

 85                                           Foreign Bank Accounts Index (ADM001097)                                                           H, R


 86                                           Frankfurter Bank records Account Nos. 0.175 and 2.318 (ADM001099-ADM001104)                       A, H

                                            VP Bank Records Account No. 9.038 and Sub Accounts (ADM001105-ADM001139) - not redacted or
 87                                                                                                                                             A, H
                                            printed

                                              VP Bank (BVI) Limited Records Account No. 1.830 and Sub Accounts (ADM001140-ADM001443) - not      A, H
 88                                           redacted or printed

                                            VP Bank (BVI) Limited Records Account No. 2.140 and Sub Accounts (ADM001444-ADM001457) - not        A, H
 89
                                            redacted or printed

 90                                         Sparkasse Bodensee Bank Records Account No. 4449 (ADM001458-ADM001640) - not redacted or            A, H
                                            printed

 91                                         Rahn and Bodmer Co. Bank Records Account No. 9706 (ADM001768-ADM002505) - not redacted or           A, H
                                            printed

 92                                           Interview with Anthony Caruso dated May 28, 2013 (ADM000448-ADM000450)                            H


 93                                           Interview Notes of Meeting with Anthony Caruso (ADM000627-ADM000628)                              H

                                            Letter from Caruso, CPA to RA Ishmael dated November 29, 2010 re loan transactions and policy       H
 94                                         proceeds (ADM000913-ADM000916)

                                            Letter from Anthony Caruso to Dadurian re: Second Youth mortgage dated September 15, 2010
 95
                                            (ADM004392-ADM004396)

 96                                         Memo to filed dated September 15, 2010 re: audit in progress in September 2010 and payment from
                                            Ayaba loan (ADM004389-ADM004391)

 97                                           Attachment to Summons/Subpoena to Anthony Caruso (ADM004022)

 98                                           Letter from Caruso to Dadurian dated June 28, 2011 with 2010 FBAR for Georgeta Dadurian for
                                              Sparkasse Bodensee and Ayaba accounts (ADM004033-ADM004035)

 99                                           2007 Tax Organizer for Georgeta Dadurian (ADM004049-ADM004065)

 100                                          2007 Tax Organizer for Daniela Dadurian (ADM004145-ADM004162)

 101                                          2008 Tax Organizer for Daniela Dadurian (ADM004252-ADM004272)

 102                                          2009 Form 1040 Return and Work Papers for Daniela Dadurian (ADM004273-ADM004388)

 103                                          2009 Tax Organizer for Daniela Dadurian (ADM004397-ADM004416)


                                                                                                Page      4      of       5     Pages
        Case 9:18-cv-81276-RLR Document 68 Entered on FLSD Docket 08/13/2019 Page 5 of 5
✎AO 187A (Rev. 7/87)            EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                 CASE NO.
   UNITED STATES OF AMERICA              vs.             DANIELA DADURIAN                         9:18-cv-81276
 PLF.    DEF.      DATE
                           MARKED ADMITTED                                 DESCRIPTION OF EXHIBITS AND WITNESSES AND DEFENSE OBJECTIONS
 NO.     NO.     OFFERED

 104                                           2010 Tax Organizer for Daniela Dadurian (ADM004517-ADM004538)

                                               Memo dated 7/21/08 from Peggy Miller (Seaside National Bank & Trust) to Dave Robinson re: mortgage   Late
 105
                                               application for Dr. Daniela Dadurian

 106                                           Daniela Dadurian Form 4564 Information Document Request schematic diagram (ADM007625)                H, Late ID


                                               (Reserved)

                                               Summary Exhibit for Closing Argument




                                               Government Witnesses:

                                               Amy Suave

                                               Nellie Anderson (registered pseudonym)

                                               Daniela Dadurian

                                               Anthony Caruso




                                                                                                Page     5      of      5      Pages

    To delete this page return to the top of the first page and click the "Delete LAST Page" button.                           New Page
         Print                  Save As...                  Export as FDF                 Retrieve FDF File                       Reset
